DIXON, J.,
is of the opinion the trial judge was in error and the writ should be granted for two reasons. 1. Lawyer has been found guilty of contempt for telling the court, after the court announced its intention “take the proper act” the next time, “Do whatever you think.” The language is not contemptuous, particularly in the circumstances disclosed by the record. 2. This court ignores lawyer’s complaint that he was denied right under C.Cr.P. 22 for a hearing in “defense or mitigation.” Nor was there until this court requested a response from the trial judge” an order reciting the facts constituting the contempt, adjudging the person guilty thereof and specifying the punishment imposed.” C.Cr.P. 22.
DENNIS, J., is of the opinion the writ should be granted.